Appeal by the defendant from a judgment of the County Court, Westchester County (Cowhey, J.), rendered June 25, 1982, convicting him of sodomy in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although the trial court erred in employing the phrase "if your minds are wavering or if the scales are even” in charging the jury as to reasonable doubt, reversal on this ground is not required since the charge, when read in its entirety, conveyed to the jury the appropriate standard of proof (see, People v Townes, 104 AD2d 1057; People v Bebee, 105 AD2d 751).
The clothing which was worn by the victim on the night that the sodomy occurred was properly admitted into evidence upon her identification of the same (see, People v Connelly, 35 NY2d 171; People v Julian, 41 NY2d 340; People v McGee, 49 NY2d 48, 59, cert denied sub nom. Waters v New York, 446 US 942; see also, People v Anderson, 99 AD2d 560; People v Washington, 96 AD2d 996).
The defendant was not denied a fair trial by virtue of the isolated instance of misconduct engaged in by the prosecutrix during her summation. Further, the defendant’s claim that the verdict was the result of a threat to sequester the jury is based on matter dehors the record and is accordingly more appropriately the subject matter of a motion pursuant to CPL 440.10.
We have reviewed the defendant’s remaining contentions and find them to be unpreserved and, in any event, without merit. Thompson, J. P., Niehoff, Rubin and Kunzeman, JJ., concur.